EMPLOYMENT TERMINATION AND RETIREMENT AGREEMENT This Employment Termination and Retirement Agreement is made this 18th day of December 2007 by and between Innova Robotics and Automation, a Delaware Corporation (“INNOVA”), Robotic Workspace Technologies, Inc, (“RWT”), a Florida corporation and wholly owned subsidiary of INNOVA, and Innova Robotics, Inc. (“IR”), a Florida corporation and wholly owned subsidiary of INNOVA, (INNOVA, RWT, and IR are collectively referred to herein as the “Corporation” and Walter Weisel (the “Executive”). RECITALS A.Executive has been employed by the Corporation in a senior executive position since the founding of RWT and is currently employed as the president of RWT and IR and serves as the Chairman of the Board of INNOVA B.Corporation and Executive have determined that it is their mutual best interest that Executive retires as an employee of the Corporation and resign from all offices and directorships of Innova, and each of its subsidiaries. C.Corporation and Executive believe that there are certain monies owed to Executive and that the Corporation does not currently have sufficient cash to pay those obligations. D.Corporation and Executive desire to enter this Agreement to establish a method and form of payment of those obligations to Executive from the date hereof and after his termination as an employee of Innova, RWT and IR, and resignation as a Director and Chairman of the Corporation Now therefore, in consideration of the RECITALS and the other Consideration set forth herein, the Corporation and Executive agree as follows: 1. Resignation and Termination. Executive shall resign from all positions with the Corporation no later than December 20, 2007, including without limitation resigning as a director of INNOVA and any of its subsidiaries, president of RWT and IR, director of RWT and IR and any other positions he may hold with Innova and any subsidiary. Executive shall terminate his employment with the Corporation and all subsidiaries no later than December 20, 2007. 2. Compensation. The compensation set forth below shall be paid to the Executive in full payment for all amounts owed to Executive including without limitation accrued salary, expense reimbursement, amounts payable under Executive’s employment agreement dated August 21, 2007 (the “Employment Agreement”), and any other amount owed or claimed by Executive to be owed to Executive. 1 a. Current Salary. Executive shall be paid an annual cash salary of $45,000 through December 31, 2007. This salary shall be paid on a bi-weekly basis. For the fist six (6) months of this agreement only, (January 1, 2008 through June 30, 2008) Corporation shall pay the Executive’s health insurance premium up to an amount equal to what the effective premium would be under COBRA as of the date of termination. b. Cash Payment. Upon execution of this Agreement, Executive shall be paid cash in the amount of $10,000 as accrued but unpaid salary. In addition, Executive shall be paid up to $3,453.49 for non reimbursed expenses upon submission of expense reports in accordance with Corporation policy. c. Stock Payment. Executive shall be paid in restricted stock of the Corporation or in cash in the Corporation’s sole discretion, the aggregate gross sum of $110,000, less applicable health insurance premiums, payable as follows: (i) Beginning thirty (30) days following Executive’s termination from the Corporation, and monthly thereafter for a total of eleven (11) months, the Corporation shall pay Executive $10,000 monthly in its restricted common stock at the Volume Weighted Average Price (VWAP) of the Corporation’s stock price for the five (5) trading days immediately preceding the payment date; such VWAP will be the share price amount as determined by Bloomberg. The payment amount shall be less such amount as it is required to pay the actual premiums for Executive’s health insurance during the period January 1, 2008 thru June 30, 2008, not to exceed the amount that would be payable by Executive if Executive elected COBRA coverage. All such stock shall be subject to Rule 144. All such monthly payments shall end after eleven (11) months of payment. (ii) In December 2007 and in any subsequent period in which Executive is permitted by the federal Securities laws to sell stock , Executive shall sell previously owned stock in such amounts as are necessary for him to net an amount equal to Thirty Thousand Dollars less the amount required to be paid for Executive’s health insurance. If Executive is unable due to Securities law restrictions or market volume restrictions to sell an amount equal to said cash amount of Thirty Thousand Dollars ($30,000) less the amount paid by the Corporation for health insurance, then Corporation shall loan Executive an amount equal to the difference, with the common stock of the Corporation being held as collateral to secure the loan.a d. Additional Stock Payment. The Corporation shall pay 2,800,000 shares of the Corporation’s restricted common stock to Executive in four equal quarterly installments in 2008 beginning April 1, 2008. Such stock shall be subject to Rule 144. Notwithstanding the above, the payment may be deferred for so long as is required to assure that the Executive does not hold more than ten percent (10%) of the issued and outstanding shares of the Corporation during any period. 2 3. Consulting Agreement. Upon termination of Executive’s employment agreement, the Corporation shall retain Executive as a Consultant on terms mutually agreeable to the Parties. 4. Corporation’s Acknowledgement of its Obligation to Pay the SBA Loan. The Corporation agrees that it will pay all obligations owed by it on the SBA loan as such become due and payable in a timely manner to the extent cash is available to make such payment as so determined in the sole discretion of the Chief Executive Officer of the Corporation and as approved by the Board of Directors. 5. Termination of Employment Agreement. Corporation and Executive agree that upon Executive’s resignation, all terms, conditions, and obligations under that certain Employment Agreement by and between the Executive and the Corporation dated as of August 21, 2007 (the “Employment Agreement”) shall terminate except for Section 11, Confidentiality of Information; Duty of Non-Disclosure which shall continue to apply for a period of five years, and Section 12, Covenant Not toCompete, which shall continue to apply for so long as the Executive is a Consultant to the Corporation or one of its wholly owned subsidiaries plus an additional eighteen months (18) thereafter unless otherwise approved by the Corporation. After said twenty-four (24) month period, Executive shall not be bound by the provisions of Section 12 of the Employment Agreement prohibiting competition. Corporation agrees that after termination of the Consulting Agreement that it shall give Executive the right to be employed by any entity which is not engaged in the business then engaged in by CoroWare or any entity which is licensing intellectual property similar to that being licensed by the Corporation or is otherwise prohibited by the terms of the Consulting Agreement. Upon termination of the Consulting Agreement, Executive shall return to the Corporation all property provided him by the Corporation, for use in relation to his employment or consulting services, and, in addition, Executive shall surrender to the Corporation any and all sales materials, lists of customers and prospective customers, price lists, files, patent applications, records, models, software files, listings, copies of window software, or other materials and information of or pertaining to the Corporation, or any of its customers or prospective customers or the products, business, and operations of the Corporation or any of its subsidiaries. 6.Release.
